United States Court of Appeals
                                                                                            Fifth Circuit
                                                                                          F I L E D
                                                                                          December 1, 2003
                                                       In the
                                                                                      Charles R. Fulbruge III
                            United States Court of Appeals                                    Clerk
                                           for the Fifth Circuit
                                                 _______________

                                                   m 02-21045
                                                 _______________


                                          CAPTAIN SHERIFF SAUDI,

                                                                   Plaintiff-Appellant,

                                                      VERSUS

                                  S/T MARINE ATLANTIC, ETC., ET AL.,

                                                                   Defendants,

                                           JURONG SHIPPING, LTD.,

                                                                   Defendant-Appellee.

                                         _________________________

                                Appeal from the United States District Court
                                    for the Southern District of Texas
                                            m H-99-CV-2367
                                     _________________________



Before SMITH, BARKSDALE, and CLEMENT,                           AFFIRMED. See 5TH CIR. R. 47.6.
  Circuit Judges.

PER CURIAM:*


   *
      Pursuant to 5TH CIR. R. 47.5, the court has deter-
mined that this opinion should not be published and is
not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.